DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group 1, claim(s) 1-3,10and 12-15, drawn to a temperature control system with a single thermal collector and a compressor operating at reduced speed when the temperature of the refrigerant is increased in the thermal collector.
Group 2, claim(s) 17-25, drawn to a temperature control system with two thermal collectors, each with a bypass.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature.

Newly submitted claims 17-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 17 is directed to the embodiment with two collectors. In the parent PCT application (PCT/IL2010/000863), original claim 15 claimed, the temperature control system of claim 14, “further comprising a second thermal collector arranged upstream of said mechanical compressor.” The examiner found this embodiment to lack inventive unity with independent claim 1, which claimed a single collector. .   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	It is noted that claims 17-25 cannot be pursued in a reissue application. MPEP 1412.01 states in part:
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.
Note that this bars the claiming of “non-claimed subject matter distinct from the elected invention” as well as “the non-elected invention(s)”. As the subject matter was found distinct from the subject matter pursued in what would become the ‘713 patent and applicant chose not to pursue the distinct invention, applicant is barred from pursuing the distinct invention in a reissue of the ‘713 patent. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,267,713 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 1-3,10 and 12-15 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to claim operating the compressor at a reduced speed “when the temperature of the refrigerant is increased in the thermal collector.” The thermal collector is “configured for utilizing an external heat source to increase the temperature of the refrigerant within the circuit”. It appears that the thermal collector will always heat the refrigerant, so the compressor will always operate at a reduced speed. It is unclear if the compressor always runs at a speed lower than a system without a collector or if the speed of the compressor is actively reduced while the system is operating based on changes within the collector. The other claims depend from claim 1, so they are unclear due to their dependency. Claim 10 measures the temperature of the refrigerant entering and leaving the thermal collector. Then, a controller determines “an expected temperature increase of the refrigerant in the thermal collector based on the temperature measured by said temperature sensors”. The confusion derives from the “expected” temperature increase. If the entering and exiting temperatures are known, isn’t what is being determined the actual temperature increase? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,10 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over European Patent Application EP 1176373 to Melidis (hereinafter “Melidis”) in view of US Pre-Grant Publication 2007-0032909 to Tolbert et al. (hereinafter “Tolbert”).
Melidis discloses a temperature control system (title) comprising a closed refrigerant circuit having an evaporator unit (4), a mechanical compressor (1), a thermal collector for utilizing an external heat source (solar panel 7) and a condenser unit (14). Although paragraphs 20,,33 and 46 discus the use of the solar collector to power the system with reduced outside power and possibly return generated electricity, the reference states that a controller is used to supply power but does not explicitly recite the use of a variable frequency drive to drive the compressor. Tolbert shows a cooling system with a compressor and controls the frequency of the power fed to the compressor in relation to a determined outside temperature (see abstract and figure 5). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Tolbert to modify the solar assisted cooling system of Melidis by using a variable frequency drive to reduce the speed of the compressor to improve the efficiency of the system when full input power will not be required to achieve the desired temperature. 
In regard to claim 2, the collector 7 of Melidis is a solar collector which is designed to capture heat from incident solar radiation. In regard to claim 10, Melidis shows thermal sensor .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melidis in view of Tolbert as applied to claims 1,2,10 and 12-15 above, and further in view of US Patent No. 3,916,871 to Estes (hereinafter “Estes”).
As discussed above, Melidis in view of Tolbert renders claim1 obvious. Claim 3 depends from claim 1 and adds the feature that the solar collector comprises a refrigerant-carrying conduit within an evacuated enclosure with a transparent material on the radiation-facing side of the enclosure. Melidis discloses in paragraph 70 that the solar collector includes a heating line (8), and insulator (9) and a cover plate (10). Cover plate 28 of Melidis is described in paragraphs 83-86 as an optical element designed to maximize the solar radiation that contacts the conduit. Estes discloses in lines 42-49 of column 1, that it is known to enclose solar collecting tubes in evacuated enclosures, “to reduce convection losses between the absorber and the atmosphere.”  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Estes to modify the solar collector of Melidis by evacuating the enclosure to reduce convection losses. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Penev et al. (US 2010/0031953) shows a system which uses solar energy and waste heat from a vapor compression system to heat water. McCarson (US 4,165,037) shows a combined solar and heat pump system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C DOERRLER/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                            
Conferees: /JAK/ /E.D.L/                                        SPRS, Art Unit 3993